DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett (Reg. No. 69004) on 8/30/2022.
The application has been amended as follows: 
Claim 16: A ring oscillator comprising: a plurality of inverters, wherein a transistor of a first inverter of the plurality of inverters comprises: a semiconductor strip on a substrate; a first source/drain feature; a second source/drain feature; a gate structure on the semiconductor strip, wherein a first distance between the gate structure and the first source/drain feature is different from a second distance between the gate structure and the second source/drain feature; and a buried channel, wherein a top surface of the buried channel is spaced from a top surface of the semiconductor strip, a highest concentration of dopants of the buried channel is under the gate structure, [[and]] the buried channel has a width less than a width of at least one of the first source/drain feature or the second source drain feature, and a width of the buried channel is less than a width of the semiconductor strip.
Claim 21: A semiconductor device comprising: a gate structure on a semiconductor strip; a first edge structure on the semiconductor stirp, wherein the first edge structure partially over an isolation feature; a second edge structure on the semiconductor strip; a first source/drain feature between the gate structure and the first edge structure; a second source/drain feature between the gate structure and the second edge structure, wherein a distance between the gate structure and the first source/drain feature is different from a distance between the gate structure and the second source/drain feature; and a buried channel in the semiconductor strip, wherein the buried channel is entirely below a top-most surface of the semiconductor strip, a maximum depth of the buried channel is less than a maximum depth of the first source/drain feature, [[and]] a dopant concentration of the buried channel is highest under the gate structure [[.]] , and a width of the buried channel is less than a width of the semiconductor strip.
CANCEL CLAIMS 29 and 30

Allowable Subject Matter / REASONS FOR ALLOWANCE
Claims 9-12, 14 – 25 and 27 -28  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9,  none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a top surface of the buried channel is spaced from a top surface of the fin, a highest concentration of dopants of the buried channel is under the gate structure, and a width of the buried channel is less than a width of the fin”, as required by the claim. 
Regarding claim 16, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a top surface of the buried channel is spaced from a top surface of the semiconductor strip, a highest concentration of dopants of the buried channel is under the gate structure, the buried channel has a width less than a width of at least one of the first source/drain feature or the second source drain feature, and a width of the buried channel is less than a width of the semiconductor strip”, as required by the claim. 
Regarding claim 21, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the buried channel is entirely below a top-most surface of the semiconductor strip, a maximum depth of the buried channel is less than a maximum depth of the first source/drain feature, a dopant concentration of the buried channel is highest under the gate structure , and a width of the buried channel is less than a width of the semiconductor strip”, as required by the claim. 
Claims 10-12, 14, 15, 17 – 20, 22-25 and 27 -28 are allowed by virtues of their dependencies on claims 9, 16 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komori et al. [US 5,019,520 A] discloses a FET with reduced latch up and punch-through. Komori et al. discloses a graded doped region under the gate region. Komori et al. does not disclose an asymmetric gate structure; the bottom surface of the buried channel is closer to the top surface of the substrate than a bottom surface of the first source/drain feature  or a width of the buried channel is less than a width of the semiconductor strip
Shifren et al. [US 8,748,270 B1] discloses a transistor includes a threshold voltage set layer with a dopant concentration positioned under a gate dielectric between a source and drain. The bottom surface of the threshold voltage set layer is closer to the top surface of the substrate than a bottom surface of the source/drain feature.  Shifren et al. does not discloses an asymmetric gate structure with a graded doped region under the gate region or a width of the buried channel is less than a width of the semiconductor strip.
Zhou et al. [US 2014/0057405 A1] discloses an asymmetric gate structure. Zhou et al. does not disclose the asymmetric gate structure with a graded doped region under the gate region and a buried channel region or a width of the buried channel is less than a width of the semiconductor strip.

Shrivastava et al. [US 2014/0008733 A1] discloses an asymmetric gate structure. Shrivastava et al. does not discloses the dopant concentration of the buried channel is highest under the gate structure or a width of the buried channel is less than a width of the semiconductor strip.
Loh et al. [US 5,759,901 A] discloses a heavily doped buried region in the transistor.   Loh et al. does not disclose the asymmetric gate structure and buried channel is closer to the top surface of the substrate than a bottom surface of the first source/drain feature, or a width of the buried channel is less than a width of the semiconductor strip
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/             Primary Examiner, Art Unit 2891